231 Ga. 129 (1973)
200 S.E.2d 270
LEE
v.
WARREN et al.
28090.
Supreme Court of Georgia.
Submitted July 13, 1973.
Decided September 20, 1973.
Richard M. Skelly, for appellant.
George P. Dillard, for appellees.
NICHOLS, Justice.
In Lee v. Warren, 230 Ga. 165 (195 SE2d 909), the final judgment of the Superior Court of DeKalb County of June 14, 1972 was affirmed by this court. After the remittitur from this court was made the judgment of the trial court, the appellant filed the present notice of appeal. The enumerations of error in the present appeal raise issues decided adversely to the appellant in the prior appeal and issues which should have been raised on the prior appeal. Thus, assuming, but not deciding, that the present appeal would lie, the prior decision of this court affirming the grant of the injunction established the law of the case (Compare Medlock v. Allison, 224 Ga. 648, (164 SE2d 112)), and no reversible error appears.
Judgment affirmed. All the Justices concur.